 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11     ETHEL CAIN, et al.,                                Case No. 1:19-cv-00448-LJO-EPG
12                    Plaintiffs,
                                                          ORDER RE: STIPULATED REQUEST FOR
13            v.                                          DISMISSAL OF ENTIRE ACTION WITH
                                                          PREJUDICE
14     NATIONAL CASUALTY COMPANY,
15                    Defendant.                          (ECF No. 3)
16

17          Plaintiffs, Ethel Cain, Neil Dunford, Christine Dunford, and Ronald Browns, and
18     Defendant, National Casualty Company, have filed a stipulation to dismiss the entire action
19     with prejudice (ECF No. 3). In light of the stipulation, the case has ended and is dismissed with
20     prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th

21     Cir. 1997). Accordingly, the Clerk of the Court is respectfully directed to close this case.
     IT IS SO ORDERED.
22

23      Dated:     May 23, 2019                                 /s/
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
